department of the treasury internal_revenue_service washington d c tax exempt and cover division number release date date t ep ra t3 uil legend taxpayer a individual b individual c company m trust t date date date date date date date date state o section q ira x page ira y amount charity c dear this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated the request for letter rulings is based on the following facts and representations and taxpayer a whose date of birth was date died on date at age a resident of state o as of her date of death taxpayer a owned ira x which was maintained with company m taxpayer a was survived by two cousins individual b and individual c individual b is older than individual c on or about date taxpayer a named trust t as the beneficiary of her ira x trust t was created by taxpayer a as grantor and trustor on date ‘trust t was subsequently amended and restated on date your authorized in this regard representative has asserted that trust t is valid under the laws of state o section q of the compiled laws of state o provides in relevant part that an individual_retirement_account described in code sec_408 shall be liable neither for the payment of administration_expenses of the settlor’s estate nor for the payment of creditors’ claims including but not limited to claims for the payment of the settlor’s funeral and burial expenses irrevocable at the death of taxpayer a article iii sec_3_1 of trust t as amended provides that trust t became individual b and individual c are the co-trustees of trust t page sec_4 a of trust t provides for a charitable donation in the amount of amount to charity c documentation provided the service indicates that payments totaling amount were made to charity c on date and date date predates date it has been represented that the notice required under sec_1_401_a_9_-6 of the final regulations has been provided to the administrator of ira x subsequent to the death of taxpayer a on or about date ira x payable to trust t was transferred by means of a trustee-to-trustee transfer to ira y set up and maintained with company m in the name of taxpayer a deceased for the benefit of trust t with individuals b and c as beneficiaries of trust t _ individual b intends to accomplish a trustee to trustee transfer of her interest in in other words individual b will accomplish a transfer of her interest in taxpayer a’s ira x now ira y into a sub-ira set up and maintained in the name of taxpayer a deceased for the benefit of trust t with individual b as the beneficiary of said trust t ira y into another ira set up solely to benefit her after said transfer is accomplished minimum required distributions within the meaning of code sec_401 applicable to iras under code sec_408 will be made using the remaining life expectancy of individual b your authorized representative has asserted on your behalf that a distribution intended to comply with the requirements of code sec_401 was made from ira y ira x during calendar_year based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 trust t referenced above is a see-through trust as that term is defined in sec_1_401_a_9_-4 of the final income_tax regulations final regulations question and answer-5 that ira y may be subdivided by means of trustee-to-trustee transfers into two-sub iras one of which will be created in the name of taxpayer a deceased for the benefit of individual b a beneficiary of trust t and that minimum required distributions within the meaning of code sec_401 made applicable to an ira pursuant to code sec_408 from the sub-ira to be created to benefit individual b made be made with reference to the life expectancy of individual b page z0q0u07400i18 with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule under the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died page sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately in subsequent calendar years the following the calendar_year of the employee’s death applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death page sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee page code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayer b is taxpayer a’s nephew revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with respect to your first ruling_request taxpayer a’s ira x now ira y was payable to trust t pursuant to a beneficiary designation a copy of which accompanied this ruling_request trust t became irrevocable at the death of taxpayer a_trust t is valid under the laws of state o a copy of trust t was timely delivered to company m finally the identity of the beneficiaries of trust t can be determined by perusing its terms individual b is a named beneficiary of trust t thus trust t complies with the requirements of sec_1_401_a_9_-4 of the final regulations q a-5 thus with respect to your first ruling_request we conclude as follows that for purposes of code sec_401 trust t referenced above is a see-through trust as that term is defined in sec_1_401_a_9_-4 of the final income_tax regulations final regulations question and answer-5 with respect to your second ruling_request as noted above individual b is one of two beneficiaries of taxpayer a’s ira x now ira y of which trust t is the named individual b is not taxpayer a’s surviving_spouse thus individual b is beneficiary not eligible to receive a distribution of her interest in ira x now ira y and roll over page such a distribution into an ira even if the recipient ira is set up in the name of taxpayer a deceased to benefit individual b however a trustee-to-trustee transfer does not constitute a distribution thus such a transfer may be accomplished by a beneficiary who is not the surviving_spouse of a deceased ira owner furthermore a trustee to trustee transfer from one ira to another may be accomplished after the date of death of an ira owner by a beneficiary of said ira owner as long as the transferee ira remains in the name of the decedent for the benefit of a beneficiary in this case individual b intends to accomplish a trustee to trustee transfer of her interest in taxpayer a’s ira x now ira y such a transfer will be into an ira maintained in the name of taxpayer a deceased to benefit individual b as a beneficiary of trust t the named beneficiary of ira y thus with respect to your second ruling_request we conclude as follows that ira y may be subdivided by means of trustee-to-trustee transfers into two-sub iras one of which will be created in the name of taxpayer a deceased for the benefit of individual b a beneficiary of trust t with respect to your third ruling_request as noted above sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules of a-2 of sec_1_401_a_9_-8 are not available to the beneficiaries of the trust even if the trust is a see-through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations must receive minimum required distributions over the life expectancy of the eldest beneficiary thus in general each beneficiary of a_trust for purposes of determining which trust beneficiary’s life expectancy will be used to determine the minimum_required_distribution payout period the term beneficiary in general includes individuals or entities who are not eligible to be treated as designated beneficiaries within the meaning of code sec_401 the issue raised in your third ruling requests is which trust t beneficiaries must be considered in determining who is the designated_beneficiary of ira x now jra y under the general_rule above both individual b and individual c must be considered to determine who is the code sec_401 designated_beneficiary with respect to ira x now ira y that was bequeathed by taxpayer a to trust t furthermore as noted above individual b is older than individual c page thus with respect to your third ruling_request we conclude as follows that minimum required distributions within the meaning of code sec_401 made applicable to an ira pursuant to code sec_408 from the sub-ira to be created to benefit individual b made be made with reference to the life expectancy of individual b this ruling letter is based on the assumption that ira x and ira y either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state o as represented pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter_ruling please contact - not atoll-freenumber or esquire at - -- fax sincerely yours v7 manager frances v slo employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
